Citation Nr: 0019639	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  95-30 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected temporomandibular joint disability, currently rated 
as 10 percent disabling.  

2.  Whether the rating reduction from 20 percent to 10 
percent disabling, effective January 1, 2000, for service-
connected temporomandibular joint disability, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from October 1980 to November 
1992.

When this matter was last before the Board of Veterans' 
Appeals (Board) in July 1998, the issue of entitlement to a 
disability evaluation in excess of 20 percent for 
temporomandibular joint disability, was remanded to the 
Department of Veterans Affairs (VA) Honolulu, Hawaii Regional 
Office (RO) for additional development.  Following the 
completion of that requested development, in August 1999, the 
RO issued a supplemental statement of the case in which it 
was proposed that the disability evaluation for 
temporomandibular joint disability be reduced from the 20 
percent rating to 10 percent.  In October 1999, the RO issued 
a supplemental statement of the case in which the proposed 
reduction was enacted.  The case was returned to the Board 
and is now ready for further appellate review.  


REMAND

In May 2000, following the return of the veteran's claim to 
the Board, the veteran's representative submitted an 
"Appellant's Brief," in which, inter alia, disagreement was 
voiced with the October 1999 decision to reduce the 
disability evaluation for temporomandibular joint disability 
from the 20 percent to 10 percent.  The Board finds this 
statement to be a timely notice of disagreement with that 
action.  38 C.F.R. §§ 20.201, 20.302 (1999).  As the filing 
of a notice of disagreement places a claim in appellate 
status, the Court has held that the RO must issue a statement 
of the case, or a procedural defect would occur.  See Godfrey 
v. Brown, 5 Vet. App. 127, 132 (1993); see also Archibold v. 
Brown, 9 Vet. App. 124, 130 (1996).

The Board finds further that the issue of whether the rating 
reduction from 20 percent to 10 percent disabling, effective 
January 1, 2000, for service-connected temporomandibular 
joint disability, was proper, is inextricably intertwined 
with the certified issue of entitlement to an increased 
evaluation for service-connected temporomandibular joint 
disability, given that a decision on the latter issue could 
be determinative of the former issue.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed by the RO.  

With respect to the issue of a rating reduction, the Board is 
compelled to note that there is no question that a disability 
rating may be reduced; however, the circumstances under which 
rating reductions can occur are specifically limited and 
carefully circumscribed by regulations promulgated by the 
Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 
(1992).  The United States Court of Veterans Appeals (Court), 
in Brown v. Brown, 5 Vet. App. 413 (1993), has interpreted 
the provisions of 38 C.F.R. § 4.13 to require that in any 
rating reduction case, it must be ascertained, based upon a 
review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Moreover, 
38 C.F.R. §§ 4.2 and 4.10 (1999) provide that in any rating-
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but also 
that improvement in a disability has actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  The provisions of 38 
C.F.R. § 3.344(c) (1999) also establish that there must be 
improvement before an evaluation is reduced.

The underlying issue to be considered by the RO, therefore, 
is whether there has been improvement in the veteran's 
temporomandibular joint disability.  Under the provisions of 
38 C.F.R. § 3.344, the RO will handle cases affected by 
change of medical findings so as to produce the greatest 
degree of stability of disability evaluations.  Ratings on 
account of diseases subject to temporary or episodic 
improvement will not be reduced on any one examination except 
in those instances where all the evidence clearly warrants 
the conclusion that sustained improvement has been 
demonstrated.  Moreover, though material improvement in the 
condition may be clearly reflected the RO must consider 
whether the evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary conditions 
of life.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

The RO should issue to the veteran a 
statement of the case in response to the 
May 2000, notice of disagreement with the 
October 1999 decision to reduce the 
disability evaluation for 
temporomandibular joint disability from 
the 20 percent to 10 percent.  The 
statement of the case should set out and 
apply the provisions of 38 C.F.R. §§ 4.2, 
4.10 and 3.344(c), particularly with 
respect to the underlying question of 
whether there has been improvement in the 
veteran's temporomandibular joint 
disability.  The RO should allow the 
veteran the requisite time to perfect his 
appeal of that issue to the Board if he 
so desires by filing a VA Form 9 
substantive appeal.  38 C.F.R. § 
20.302(b) (1999).  Thereafter, if 
otherwise in order, the case should be 
returned to the Board.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




